           Case 7:17-cv-06513-CS Document 278 Filed 06/05/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 X-----------------------------------------------------X
 CAN'T STOP PRODUCTIONS, INC.,

                                   Plaintiffs,                       ORDER
 -against-
                                                              No. 17-CV-6513
 SIXUVUS, LTD., ERIC ANZALONE,
 ALEXANDER BRILEY, FELIPE ROSE,
 JAMES F. NEWMAN, RAYMOND SIMPSON,
 and WILLIAM WHITEFIELD,

                            Defendants.
 X-----------------------------------------------------X

        WHEREAS, on December 1, 2017 this Court issued the December 1, 2017 Temporary

Restraining Order, which was conditioned upon Defendants posting a $50,000 bond;

        WHEREAS, on December 4, 2017, Sixuvus posted a $50,000 surety bond by check

number 64004566, and received a receipt therefore (Receipt No. 465407015221) (the “Sixuvus

Bond”), (see Cashiers Office Registry Deposit dated Dec. 4, 2017);

        WHEREAS, on December 14, 2017, the Court issued a new Temporary Restraining

Order (the “December 14, 2017 TRO”) which modified the December 1, 2017 Temporary

Restraining Order and ordered that the December 14, 2017 TRO be conditioned “upon the

previously posted undertaking of $50,000, which was posted by Sixuvus on December 4, 2017,

to secure payment of costs and damages as may be suffered or sustained by any party who is

wrongfully restrained hereby”;

        WHEREAS, on February 16, 2018, the Court lifted the December 14, 2017 TRO;

        WHEREAS, on June 24, 2019, Karen Willis (“Willis”) filed a motion for recovery on

the Sixuvus Bond (the “Bond Recovery Motion”), which Defendants opposed on August 19,

2019 and requested return of the Sixuvus Bond, and Willis filed her reply on September 9, 2019;
          Case 7:17-cv-06513-CS Document 278 Filed 06/05/20 Page 2 of 3



       WHEREAS, in a bench ruling on February 6, 2020, the Court denied Willis’s Bond

Recovery Motion without prejudice and found that the maximum she could potentially recover is

three thousand five hundred and twenty dollars ($3,520.00);

       WHEREAS, on February 11, 2020, Defendants provided a proposed order and Willis

opposed entry of the same on the ground that she had filed a Notice of Appeal from the Court’s

February 6 ruling;

       WHEREAS that appeal has been dismissed and there now appears to be no barrier to the

entry of this Order; and

       WHEREAS the Court has given the parties the opportunity to be heard;

       NOW THEREFORE, IT IS ORDERED THAT, for the reasons stated on the record in

the Court’s bench ruling on February 6, 2020, Willis’s Bond Recovery Motion is denied without

prejudice to renew the motion after a final adjudication on the merits, provided that the renewal

will be limited to the maximum amount of three thousand five hundred and twenty dollars

($3,520.00) which could potentially be recoverable, if it is not reduced; and

       IT IS FURTHER ORDERED THAT the Bond is reduced to three thousand five hundred

and twenty dollars ($3,520.00), and Defendants’ request for return of the Sixuvus Bond is granted

in part; and

       IT IS FURTHER ORDERED THAT the Clerk of the District Court for the Southern

District of New York is respectfully directed to release forty-six thousand four hundred and eighty




                                                 2
        Case 7:17-cv-06513-CS Document 278 Filed 06/05/20 Page 3 of 3



dollars ($46,480) plus any accrued interest on the Sixuvus Bond by check made payable to

“Raymond Simpson” mailed to 396 W Hudson Ave., Englewood, NJ 07631.

SO ORDERED.

Dated: June 5, 2020
       White Plains, New York

                                               _____________________________
                                                CATHY SEIBEL, U.S.D.J.




                                           3
